           Case 7:19-cv-11156-PMH Document 79 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HINDY KLEIN,
                            Plaintiff,                          ORDER
                     -against-
                                                                19-CV-11156 (PMH)
EXPERIAN INFORMATION SOLUTIONS,
INC., et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         Plaintiff Hindy Klein (“Plaintiff”) brought this action against five Defendants alleging that

each willfully or negligently violated the Fair Credit Reporting Act (“FRCA”), 15 U.S.C. § 1681

et seq. (Doc. 1). Of those five Defendants, four—Equifax Information Services, LLC, Chase Bank

(USA), N.A., Experian Information Solutions, Inc., and Transunion, LLC—have been dismissed

voluntarily from this action with prejudice. (See Docs. 39, 57, 60, and 78). As for the remaining

Defendant—American Express Company1 (“Amex”)—the Court granted previously its motion to

compel arbitration and stay the action against it pending arbitration. (Doc. 69).

         Consequently, this case is STAYED pending the outcome of arbitration between Plaintiff

and Amex. The parties are directed to file a joint letter upon completion of arbitration. The Clerk

of the Court is respectfully directed to administratively close this case until arbitration is complete.

                                                    SO ORDERED:

Dated:     White Plains, New York
           February 24, 2021

                                                   PHILIPPMM. HALPERN
                                                   United States District Judge

1
 Amex maintains—without objection—that it was “incorrectly” or “erroneously” named in the Complaint
as American Express Company and that the entity is properly referred to as “American Express National
Bank.” (See Docs. 22-23, 35-36, 40, 44). There has been no motion to amend the caption.
